Title: To George Washington from William Darke, 3 October 1796
From: Darke, William
To: Washington, George


                        
                            Dear Sir 
                            3 Octor 1796
                        
                        Inclosed I Send you the address of all the Militia Officers of Berkeley County
                            being about 130 in number. and have the Honor to be your Obt hume Servt
                        
                            Wm Darke
                            
                        
                     Enclosure
                                                
                            
                                To the President of the United States. 
                                Berkeley County Virga Sept. 30. 1796
                            
                            We the Inhabitants of Charles Town Berkeley County & its Vicinity, having seen your Paternal address to the People of the United States of the
                                17th Inst. beg leave to approach you on this Occation, with every Sentimt of
                                Respect, both for your Publick, and private character; We are perswaided Sir, that the Approbation of your fellow Citizens must
                                be to a mind like yours, the highest possable Reward—whilst it remains with us as
                                the only means by which we are enabled to testify our respect and gratitude, for your
                                faithful, Arduous & important services during a Period of more than forty five
                                years, and tho we sincearly regrett the resolution you have taken to terminate the
                                career of your publick Life, yet be perswaided Sir, that the Appritation of your fellow Citizens must be to a mind like yours the highest possable Reward—whilst it remains with us as the only means by which we are enabled to testify our respect and gratitude, for your faithful, Arduous & important services during a Period of more than forty five years, and tho we sincearly regrett the resolution you have taken to terminate the career of your publick Life, yet be perswaided Sir that you carry with you into the
                                shade of retirement, the affectionate esteem of every good man and real lover of
                                His Country.
                            The Various and important matters recommended by you, to the consideration of
                                your fellow Citizens, be ashured Sir, has made the deepest impressions on our minds,
                                Posterity too, we are perswaided will regard with the most lively and grateful
                                Sensibility, Sentiments dictated by the purest Patriotism and most Anxious Solicitude
                                for the Hapiness and prosperity of our common Country.
                            In that retirement (to which it is now your fixed determination to return)
                                May you be happy, may every blessing attend you, and may the Evening of your Life be
                                crowned with that felicity, which is ever the Reward of the Just, the good, and the
                                Virtuous, Whist we shall ever continue to be with the most affectionate Regard,
                                Yours &c. &c. &c.
                            
                                Jacob Krosin
                                    Corlius KrosinPeter Wykoff
                                
                            
                        
                        
                    